      Case 4:20-cv-05076-RMP    ECF No. 19   filed 07/14/20   PageID.159 Page 1 of 27



 1   Robert H. Lavitt, WSBA No. 27758
     Barnard Iglitzin & Lavitt LLP
 2   18 West Mercer Street, Suite 400
     Seattle, Washington 98119
 3   Phone: (206) 257-6004
     E-mail: lavitt@workerlaw.com
 4
     Scott Kronland, CA Bar No. 171693*
 5   *pro hac vice application pending
     Matthew J. Murray, CA Bar No. 271461*
 6   *pro hac vice application pending
     Hunter B. Thomson, CA Bar No. 330533*
 7   *pro hac vice application pending
     Altshuler Berzon LLP
 8   177 Post Street, Suite 300
     San Francisco, CA 94108
 9   Phone: (415) 421-7151
     E-mail: skronland@altber.com
10   E-mail: mmurray@altber.com
     E-mail: hthomson@altber.com
11
     Attorney for Defendant Service Employees
12   International Union Local 1948

13

14                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
15   CAROLYN CROUTHAMEL, DIANE                    Case No. 4:20-cv-05076-RMP
     MCCALLISTER, and JOANNE BAKER,               DEFENDANT SERVICE
16
     on behalf of themselves and all others       EMPLOYEES INTERNATIONAL
     similarly situated, as individuals,          UNION LOCAL 1948’S ANSWER
17                                                TO CLASS ACTION COMPLAINT
                                                  FOR INJUNCTIVE RELIEF,
                               Plaintiffs,        DECLARATORY JUDGMENT,
18                                                AND DAMAGES
                         v.
19
     WALLA WALLA PUBLIC SCHOOLS, a
20
      Case 4:20-cv-05076-RMP    ECF No. 19   filed 07/14/20   PageID.160 Page 2 of 27



 1   Washington public school district,
     EVERGREEN PUBLIC SCHOOL
 2   DISTRICT, a Washington public school
     district, KENT PUBLIC SCHOOL
 3   DISTRICT, a Washington public school
     district, and PUBLIC SCHOOL
 4   EMPLOYEES, SERVICE EMPLOYEES
     INTERNATIONAL UNION LOCAL
 5   1948, a labor corporation,

 6                             Defendants.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
      Case 4:20-cv-05076-RMP       ECF No. 19   filed 07/14/20   PageID.161 Page 3 of 27



 1      Defendant Service Employees International Union Local 1948 (“SEIU 1948”)

 2   answers Plaintiffs’ Class Action Complaint for Injunctive Relief, Declaratory

 3   Judgment, and Damages (“Complaint”) (ECF No. 1) as follows:

 4                                   I.   INTRODUCTION
           1.       Paragraph 1 states legal conclusions to which no response is required.
 5
     To the extent a response is required, SEIU 1948 denies the allegations of
 6
     Paragraph 1.
 7
           2.       Paragraph 2 states legal conclusions to which no response is required.
 8
     To the extent a response is required, SEIU 1948 denies the allegations of
 9
     Paragraph 2.
10
           3.       SEIU 1948 admits that plaintiffs Carolyn Crouthamel (“Crouthamel”),
11
     Diane McCallister (“McCallister”), and Joanne Baker (“Baker”) are, respectively,
12
     employees of Walla Walla Public Schools, Evergreen School District, and Kent
13
     School District (collectively, “the Districts”), which are public school districts in
14
     Washington State, and that Plaintiffs paid dues through payroll deductions
15
     pursuant to their own voluntary authorization. Paragraph 3 otherwise states legal
16
     conclusions to which no response is required. To the extent a response is required,
17
     SEIU 1948 denies those other allegations of Paragraph 3.
18
           4.       SEIU 1948 admits that Plaintiffs voluntarily entered agreements that
19
     authorized the dues they paid through payroll deduction. Paragraph 4 otherwise
20

     SEIU 1948’s ANSWER TO COMPLAINT - 1
     Case No. 4:20-cv-05076-RMP
      Case 4:20-cv-05076-RMP       ECF No. 19   filed 07/14/20   PageID.162 Page 4 of 27



 1   states legal conclusions to which no response is required. To the extent a response

 2   is required, SEIU 1948 denies those other allegations of Paragraph 4.

 3         5.       SEIU 1948 admits that SEIU 1948 and the Districts are parties to

 4   collective bargaining agreements. Paragraph 5 otherwise states legal conclusions

 5   to which no response is required. To the extent a response is required, SEIU 1948

 6   denies those other allegations of Paragraph 5.

 7         6.       Paragraph 6 states legal conclusions to which no response is required.

 8   To the extent a response is required, SEIU 1948 denies the allegations of

 9   Paragraph 6.

10         7.       Paragraph 7 states legal conclusions to which no response is required.

11   To the extent a response is required, SEIU 1948 denies the allegations of

12   Paragraph 7.

13                           II.   JURISDICTION AND VENUE
           8.       Paragraph 8 states legal conclusions to which no response is required.
14
     To the extent a response is required, SEIU 1948 denies the allegations of
15
     Paragraph 8.
16
           9.       Paragraph 9 states legal conclusions to which no response is required.
17
     To the extent a response is required, SEIU 1948 denies the allegations of
18
     Paragraph 9.
19
           10.      SEIU 1948 admits that venue is proper in this Court and that intra-
20

     SEIU 1948’s ANSWER TO COMPLAINT - 2
     Case No. 4:20-cv-05076-RMP
      Case 4:20-cv-05076-RMP     ECF No. 19    filed 07/14/20   PageID.163 Page 5 of 27



 1   district assignment to the Richland Division is proper. Paragraph 10 otherwise

 2   states legal conclusions to which no response is required. To the extent a response

 3   is required, SEIU 1948 denies those other allegations of Paragraph 10.

 4                                   III.     PARTIES
           11.   SEIU 1948 admits that Plaintiff Crouthamel works for Walla Walla
 5
     Public Schools and that SEIU 1948 is the exclusive representative for purposes of
 6
     collective bargaining of the bargaining unit of employees in which Plaintiff
 7
     Crouthamel works. SEIU 1948 lacks sufficient knowledge to admit or deny the
 8
     allegations in Paragraph 11 about Plaintiff Crouthamel’s title and tenure of
 9
     employment, and on that basis denies those allegations. The other allegations in
10
     Paragraph 11 state legal conclusions to which no response is required. To the
11
     extent a response is required, SEIU 1948 denies those other allegations of
12
     Paragraph 11.
13
           12.   SEIU 1948 admits that Plaintiff McCallister works for the Evergreen
14
     School District and that SEIU 1948 is the exclusive representative for purposes of
15
     collective bargaining of the bargaining unit of employees in which Plaintiff
16
     McCallister works. SEIU 1948 lacks sufficient knowledge to admit or deny the
17
     allegations in Paragraph 12 about Plaintiff McCallister’s title and tenure of
18
     employment, and on that basis denies those allegations. The other allegations in
19
     Paragraph 12 state legal conclusions to which no response is required. To the
20

     SEIU 1948’s ANSWER TO COMPLAINT - 3
     Case No. 4:20-cv-05076-RMP
      Case 4:20-cv-05076-RMP        ECF No. 19   filed 07/14/20   PageID.164 Page 6 of 27



 1   extent a response is required, SEIU 1948 denies those other allegations of

 2   Paragraph 12.

 3           13.     SEIU 1948 admits that Plaintiff Baker works for the Kent School

 4   District and that SEIU 1948 is the exclusive representative for purposes of

 5   collective bargaining of the bargaining unit of employees in which Plaintiff Baker

 6   works.        SEIU 1948 lacks sufficient knowledge to admit or deny the other

 7   allegations in Paragraph 13 about Plaintiff Baker’s title and tenure of employment,

 8   and on that basis denies those allegations. The other allegations in Paragraph 13

 9   state legal conclusions to which no response is required. To the extent a response

10   is required, SEIU 1948 denies those other allegations of Paragraph 13.

11           14.     SEIU 1948 admits the allegations of Paragraph 14.

12           15.     SEIU 1948 admits the allegations of Paragraph 15.

13           16.     SEIU 1948 admits the allegations of Paragraph 16.

14           17.     SEIU 1948 admits that it is the exclusive representative for purposes

15   of collective bargaining for the bargaining unit of employees in which Plaintiffs

16   work; that its address is 602 W. Main St., Auburn, WA 98001-5225; and that it

17   represents for purposes of collective bargaining approximately 30,000 employees

18   across Washington State, including certain employees at public school districts

19   across the state.

20   /////

     SEIU 1948’s ANSWER TO COMPLAINT - 4
     Case No. 4:20-cv-05076-RMP
      Case 4:20-cv-05076-RMP        ECF No. 19   filed 07/14/20   PageID.165 Page 7 of 27



 1                            IV.     STATEMENT OF FACTS
           18.     SEIU 1948 admits that Plaintiffs are employees of the Districts; that
 2
     SEIU 1948 is the exclusive representative for purposes of collective bargaining of
 3
     the bargaining units of employees in which Plaintiffs work; and that collective
 4
     bargaining agreements apply to the bargaining units. SEIU 1948 otherwise denies
 5
     the allegations in Paragraph 18.
 6
           19.     Paragraph 19 states legal conclusions to which no response is
 7
     required. To the extent a response is required, SEIU 1948 denies the allegations of
 8
     Paragraph 19.
 9
           20.     Paragraph 20 states legal conclusions to which no response is
10
     required. To the extent a response is required, SEIU 1948 denies the allegations of
11
     Paragraph 20.
12

13               A. Plaintiff Carolyn Crouthamel
           21.     SEIU 1948 admits that Plaintiff Crouthamel works for Walla Walla
14
     Public Schools. SEIU 1948 lacks sufficient knowledge to admit or deny the
15
     allegations in Paragraph 21 about Plaintiff Crouthamel’s title and tenure of
16
     employment, and on that basis denies those allegations.
17
           22.     SEIU 1948 admits that Plaintiff Crouthamel became a SEIU 1948
18
     member in 2010 when she signed a voluntary union membership and dues
19
     deduction authorization agreement.      SEIU 1948 lacks sufficient knowledge to
20

     SEIU 1948’s ANSWER TO COMPLAINT - 5
     Case No. 4:20-cv-05076-RMP
      Case 4:20-cv-05076-RMP      ECF No. 19      filed 07/14/20   PageID.166 Page 8 of 27



 1   admit or deny the other allegations in Paragraph 22 about what Plaintiff

 2   “believed,” and on that basis denies those allegations.

 3         23.      SEIU 1948 admits that, in 2010, employees in the bargaining unit in

 4   which Plaintiff Crouthamel worked who did not voluntarily elect to become union

 5   members paid fair-share fees to pay for the share of bargaining representation that

 6   they received. SEIU 1948 otherwise denies the allegations in Paragraph 23.

 7               B. Plaintiff Diane McCallister
           24.      SEIU 1948 admits that Plaintiff McCallister works for the Evergreen
 8
     School District. SEIU 1948 lacks sufficient knowledge to admit or deny the
 9
     allegations in Paragraph 24 about Plaintiff McCallister’s title and tenure of
10
     employment, and on that basis denies those allegations.
11
           25.      SEIU 1948 admits that Plaintiff McCallister signed a voluntary union
12
     membership and dues deduction authorization agreement in 2004. SEIU 1948
13
     lacks sufficient knowledge to admit or deny the allegations in Paragraph 25 about
14
     what Plaintiff “believed,” and on that basis denies those allegations.            The
15
     remaining allegations in Paragraph 25 state legal conclusions to which no response
16
     is required.     Plaintiff McCallister’s 2004 membership and dues deduction
17
     authorization agreement speaks for itself. To the extent a response is required,
18
     SEIU 1948 denies the remaining allegations of Paragraph 25.
19
           26.      SEIU 1948 admits that, in 2004, employees in the bargaining unit in
20

     SEIU 1948’s ANSWER TO COMPLAINT - 6
     Case No. 4:20-cv-05076-RMP
      Case 4:20-cv-05076-RMP       ECF No. 19      filed 07/14/20   PageID.167 Page 9 of 27



 1   which Plaintiff McCallister worked who did not voluntarily elect to become union

 2   members paid fair-share fees to pay for the share of bargaining representation that

 3   they received. SEIU 1948 otherwise denies the allegations in Paragraph 26.

 4                C. Plaintiff Joanne Baker
            27.     SEIU 1948 admits that Plaintiff Baker works for the Kent School
 5
     District.     SEIU 1948 lacks sufficient knowledge to admit or deny the other
 6
     allegations in Paragraph 27 about Plaintiff Baker’s title and tenure of employment,
 7
     and on that basis denies those allegations.
 8
            28.     Paragraph 28 states legal conclusions to which no response is
 9
     required.      Plaintiff Baker’s membership and dues deduction authorization
10
     agreement speaks for itself. To the extent a response is required, SEIU 1948
11
     denies the allegations of Paragraph 28.
12
            29.     SEIU 1948 admits that, when Plaintiff Baker became a SEIU 1948
13
     member in 2005, employees in the bargaining unit in which Plaintiff Baker worked
14
     who did not voluntarily elect to become union members paid fair-share fees to pay
15
     for the share of bargaining representation that they received. SEIU 1948 otherwise
16
     denies the allegations in Paragraph 29.
17

18                D. Janus and SEIU 1948’s New Dues Deduction Authorization
                     Agreements
19          30.     Paragraph 30 states legal conclusions to which no response is
20   required. To the extent a response is required, SEIU 1948 admits that the opinion
     SEIU 1948’s ANSWER TO COMPLAINT - 7
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.168 Page 10 of 27



 1   in Janus v. AFSCME, Council 31, 138 S.Ct. 2448 (2018), contains the language

 2   quoted in Paragraph 30, though the language is quoted out of context and the

 3   language in Paragraph 30 that is not in quotations is not an accurate statement of

 4   what the Court said. SEIU 1948 otherwise denies the allegations in Paragraph 30

 5   and denies that the allegations in Paragraph 30 are a complete summary of the

 6   applicable law.

 7         31.   SEIU 1948 admits that Plaintiffs signed voluntary membership and

 8   dues deduction authorization agreements in 2018. SEIU 1948 otherwise denies the

 9   allegations in Paragraph 31.

10         32.   SEIU 1948 admits that Plaintiffs signed voluntary membership and

11   dues deduction authorization agreements in 2018. The written agreements speak

12   for themselves. SEIU 1948 otherwise denies the allegations in Paragraph 32.

13         33.   SEIU 1948 admits that Plaintiffs signed voluntary membership and

14   dues deduction authorization agreements in 2018. The written agreements speak

15   for themselves. SEIU 1948 otherwise denies the allegations in Paragraph 33.

16         34.   Paragraph 34 states legal conclusions to which no response is

17   required. Plaintiffs’ membership and dues deduction authorization agreements

18   speak for themselves. To the extent a response is required, SEIU 1948 denies the

19   allegations of Paragraph 34.

20         35.   SEIU 1948 admits that Plaintiff Crouthamel signed a voluntary

     SEIU 1948’s ANSWER TO COMPLAINT - 8
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP        ECF No. 19    filed 07/14/20   PageID.169 Page 11 of 27



 1   membership and dues deduction authorization agreement on April 27, 2018. SEIU

 2   1948 otherwise denies the allegations in Paragraph 35.

 3         36.      SEIU 1948 admits that Plaintiff Baker signed a voluntary membership

 4   and dues deduction authorization agreement on May 3, 2018.

 5         37.      SEIU 1948 admits that Plaintiff McCallister signed a voluntary

 6   membership and dues deduction authorization agreement on August 13, 2018.

 7   SEIU 1948 otherwise denies the allegations in Paragraph 37.

 8               E. Plaintiffs’ Objections and Defendants’ Responses

 9         1.       Plaintiff Crouthamel’s objection and Defendants’ responses

10         38.      SEIU 1948 lacks sufficient knowledge to admit or deny the

11   allegations in Paragraph 38 about what or when Plaintiff Crouthamel “learned,”

12   and on that basis denies those allegations.

13         39.      SEIU 1948 admits that it received a letter from Plaintiff Crouthamel

14   dated January 10, 2019, regarding her membership and dues payments. The letter

15   speaks for itself. SEIU 1948 otherwise denies the allegations in Paragraph 39.

16         40.      SEIU    1948    admits      that   Jessica    Shillander,   Membership,

17   Communications, and New Media Director for SEIU 1948, sent a letter to Plaintiff

18   Crouthamel dated February 13, 2019. The letter speaks for itself. SEIU 1948

19   otherwise denies the allegations in Paragraph 40.

20         41.      The letter sent by Jessica Shillander, Membership, Communications,

     SEIU 1948’s ANSWER TO COMPLAINT - 9
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP      ECF No. 19    filed 07/14/20   PageID.170 Page 12 of 27



 1   and New Media Director for SEIU 1948, to Plaintiff Crouthamel dated February

 2   13, 2019 speaks for itself.     SEIU 1948 otherwise denies the allegations in

 3   Paragraph 41.

 4         42.   SEIU 1948 admits that the letter sent by Jessica Shillander,

 5   Membership, Communications, and New Media Director for SEIU 1948, to

 6   Plaintiff Crouthamel dated February 13, 2019, contains the language quoted in

 7   Paragraph 42, though the language is quoted out of context. SEIU 1948 otherwise

 8   denies the allegations in Paragraph 42.

 9         43.   SEIU 1948 denies the allegations in Paragraph 43.

10         44.   SEIU admits that Plaintiff Crouthamel did not object in writing to

11   union payments at any time during the period March 13, 2019 through March 28,

12   2019. SEIU 1948 otherwise denies the allegations in Paragraph 44.

13         45.   SEIU 1948 admits that, after March 2019, Plaintiff Crouthamel

14   continued to pay dues through payroll deduction pursuant to the terms of the

15   voluntary dues deduction authorization she had signed, and those dues payments

16   have subsequently ended.       SEIU 1948 otherwise denies the allegations in

17   Paragraph 45.

18         46.   SEIU 1948 admits that it received a letter from Plaintiff Crouthamel

19   in March 2020 regarding her membership and dues payments. The letter speaks

20   for itself. SEIU 1948 lacks sufficient knowledge to admit or deny the allegations

     SEIU 1948’s ANSWER TO COMPLAINT - 10
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP       ECF No. 19   filed 07/14/20   PageID.171 Page 13 of 27



 1   in Paragraph 46 about whether Plaintiff Crouthamel wrote a letter to her employer

 2   regarding her membership and dues payments, and on that basis denies those

 3   allegations. SEIU 1948 otherwise denies the allegations in Paragraph 46.

 4         47.    SEIU 1948 admits that it requested that Walla Walla School District

 5   discontinue dues deductions for Plaintiff Crouthamel, Walla Walla School District

 6   ceased the voluntary deductions, and that deductions that took place after her

 7   membership ended were refunded. SEIU 1948 otherwise denies the allegations in

 8   Paragraph 47.

 9         2.      Plaintiff Baker’s objection and Defendants’ responses

10         48.    SEIU 1948 lacks sufficient knowledge to admit or deny the

11   allegations in Paragraph 48 about what or when Plaintiff Baker “learned,” and on

12   that basis denies those allegations.

13         49.    SEIU 1948 admits that its business records reflect that it never

14   received correspondence from Plaintiff Baker between March 19, 2019, and April

15   3, 2019, withdrawing her membership in SEIU 1948. SEIU 1948 otherwise denies

16   the allegations in Paragraph 49.

17         50.    SEIU 1948 admits that it received a letter from Plaintiff Baker dated

18   January 10, 2019, regarding her membership and dues payments. The letter speaks

19   for itself. SEIU 1948 lacks sufficient knowledge to admit or deny the allegations

20   in Paragraph 50 about whether Plaintiff Baker wrote a letter to her employer

     SEIU 1948’s ANSWER TO COMPLAINT - 11
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP        ECF No. 19     filed 07/14/20   PageID.172 Page 14 of 27



 1   regarding her membership and dues payments, and on that basis denies those

 2   allegations.

 3         51.      SEIU    1948    admits      that   Jessica     Shillander,   Membership,

 4   Communications, and New Media Director for SEIU 1948, sent a letter to Plaintiff

 5   Baker dated September 30, 2019, and further admits that the date on the letter was

 6   an error. The letter speaks for itself. SEIU 1948 otherwise denies the allegations

 7   in Paragraph 51.

 8         52.      SEIU    1948    admits      that   Jessica     Shillander,   Membership,

 9   Communications, and New Media Director for SEIU 1948, sent a letter to Plaintiff

10   Baker dated September 30, 2019.            The letter speaks for itself.     SEIU 1948

11   otherwise denies the allegations in Paragraph 52.

12         53.      SEIU 1948 admits that after October 2019, Plaintiff Baker continued

13   to pay dues through payroll deduction pursuant to the terms of the voluntary dues

14   deduction authorization she had signed, and those dues payments ceased before

15   March 2020. SEIU 1948 otherwise denies the allegations in Paragraph 53.

16         3.       Plaintiff McCallister’s objection and Defendants’ responses

17         54.      SEIU 1948 lacks sufficient knowledge to admit or deny the

18   allegations in Paragraph 38 about what or when Plaintiff McCallister “learned,”

19   and on that basis denies those allegations.

20         55.      SEIU 1948 admits that it received a letter from Plaintiff McCallister

     SEIU 1948’s ANSWER TO COMPLAINT - 12
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP      ECF No. 19    filed 07/14/20   PageID.173 Page 15 of 27



 1   dated September 12, 2019, regarding her membership and dues payments. The

 2   letter speaks for itself. SEIU 1948 otherwise denies the allegations in Paragraph

 3   55.

 4         56.   SEIU 1948 admits that it received a letter from Plaintiff McCallister

 5   dated October 10, 2019, regarding her membership and dues payments. The letter

 6   speaks for itself. SEIU 1948 otherwise denies the allegations in Paragraph 56.

 7         57.   SEIU     1948      admits    that   Jessica    Shillander,   Membership,

 8   Communications, and New Media Director for SEIU 1948, sent letters to Plaintiff

 9   McCallister dated September 24, 2019, and September 30, 2019 (though this latter

10   date appears to be in error, as it references correspondence received on October 16,

11   2019).   The letters speak for themselves.       SEIU 1948 otherwise denies the

12   allegations in Paragraph 57.

13         58.   SEIU     1948      admits    that   Jessica    Shillander,   Membership,

14   Communications, and New Media Director for SEIU 1948, sent letters to Plaintiff

15   McCallister dated September 24, 2019, and September 30, 2019 (though this latter

16   date appears to be in error, as it references correspondence received on October 16,

17   2019).   The letters speak for themselves.       SEIU 1948 otherwise denies the

18   allegations in Paragraph 58.

19         59.   SEIU 1948 admits that after October 2019, Plaintiff McCallister

20   continued to pay dues through payroll deduction pursuant to the terms of the

     SEIU 1948’s ANSWER TO COMPLAINT - 13
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.174 Page 16 of 27



 1   voluntary dues deduction authorization she had signed, and those dues payments

 2   were ongoing at the time this lawsuit was filed.         The dues deductions have

 3   subsequently ended. SEIU 1948 otherwise denies the allegations in Paragraph 59.

 4                            V.    CLASS ALLEGATIONS
           60.   Paragraph 60 states legal conclusions to which no response is
 5
     required. To the extent a response is required, SEIU 1948 denies the allegations of
 6
     Paragraph 60.
 7
           61.   SEIU 1948 denies the allegations of Paragraph 61.
 8
           62.   Paragraph 62 states legal conclusions to which no response is
 9
     required. To the extent a response is required, SEIU 1948 denies the allegations of
10
     Paragraph 62.
11
           63.   Paragraph 63 states legal conclusions to which no response is
12
     required. To the extent a response is required, SEIU 1948 denies the allegations of
13
     Paragraph 63.
14
           64.   Paragraph 64 states legal conclusions to which no response is
15
     required. To the extent a response is required, SEIU 1948 denies the allegations of
16
     Paragraph 64.
17
           65.   Paragraph 65 states legal conclusions to which no response is
18
     required. To the extent a response is required, SEIU 1948 denies the allegations of
19
     Paragraph 65.
20

     SEIU 1948’s ANSWER TO COMPLAINT - 14
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.175 Page 17 of 27



 1         66.   Paragraph 66 states legal conclusions to which no response is

 2   required. To the extent a response is required, SEIU 1948 denies the allegations of

 3   Paragraph 66.

 4         67.   SEIU lacks sufficient knowledge to admit or deny the allegations in

 5   Paragraph 67 as to whether, and by whom, Plaintiffs’ counsel is being paid to bring

 6   this case, and on that basis denies those allegations. SEIU 1948 denies the other

 7   allegations in Paragraph 67.

 8         68.   Paragraph 68 states legal conclusions to which no response is

 9   required. To the extent a response is required, SEIU 1948 denies the allegations of

10   Paragraph 68.

11         69.   Paragraph 69 states legal conclusions to which no response is

12   required. To the extent a response is required, SEIU 1948 denies the allegations of

13   Paragraph 69.

14         70.   Paragraph 70 states legal conclusions to which no response is

15   required. To the extent a response is required, SEIU 1948 denies the allegations of

16   Paragraph 70.

17         71.   Paragraph 71 states legal conclusions to which no response is

18   required. To the extent a response is required, SEIU 1948 denies the allegations of

19   Paragraph 71.

20

     SEIU 1948’s ANSWER TO COMPLAINT - 15
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.176 Page 18 of 27



 1                            VI.   CLAIMS FOR RELIEF

 2                                         CLAIM 1
                        First Amendment, through 42. U.S.C. § 1983
 3            Deducting union dues/fees from Plaintiffs’ wages pursuant to RCW
              41.56.110 and/or the applicable CBAs violates the First Amendment
 4                             to the United States Constitution.

           72.    SEIU 1948 incorporates by reference its responses to all paragraphs
 5
     above.
 6
           73.    Paragraph 73 states legal conclusions to which no response is
 7
     required. To the extent a response is required, SEIU 1948 denies the allegations of
 8
     Paragraph 73.
 9
           74.    Paragraph 74 states legal conclusions to which no response is
10
     required. To the extent a response is required, SEIU 1948 denies the allegations of
11
     Paragraph 74.
12
           75.    Paragraph 75 states legal conclusions to which no response is
13
     required. To the extent a response is required, SEIU 1948 denies the allegations of
14
     Paragraph 75.
15
           76.    Paragraph 76 states legal conclusions to which no response is
16
     required. To the extent a response is required, SEIU 1948 denies the allegations of
17
     Paragraph 76.
18
           77.    Paragraph 77 states legal conclusions to which no response is
19
     required. To the extent a response is required, SEIU 1948 denies the allegations of
20

     SEIU 1948’s ANSWER TO COMPLAINT - 16
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.177 Page 19 of 27



 1   Paragraph 77.

 2         78.   Paragraph 78 states legal conclusions to which no response is

 3   required. To the extent a response is required, SEIU 1948 denies the allegations of

 4   Paragraph 78.

 5         79.   Paragraph 79 states legal conclusions to which no response is

 6   required. To the extent a response is required, SEIU 1948 denies the allegations of

 7   Paragraph 79.

 8                                      CLAIM 2
                      Fourteenth Amendment, through 42. U.S.C. § 1983
 9                            RCW 41.56.110 violates Plaintiffs’
                          Fourteenth Amendment due process rights.
10
           80.   SEIU 1948 incorporates by reference its responses to all paragraphs
11
     above.
12
           81.   Paragraph 81 states legal conclusions to which no response is
13
     required. To the extent a response is required, SEIU 1948 denies the allegations of
14
     Paragraph 81.
15
           82.   Paragraph 82 states legal conclusions to which no response is
16
     required. To the extent a response is required, SEIU 1948 denies the allegations of
17
     Paragraph 82.
18
           83.   Paragraph 83 states legal conclusions to which no response is
19
     required. To the extent a response is required, SEIU 1948 denies the allegations of
20

     SEIU 1948’s ANSWER TO COMPLAINT - 17
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP      ECF No. 19   filed 07/14/20   PageID.178 Page 20 of 27



 1   Paragraph 83.

 2         84.     Paragraph 84 states legal conclusions to which no response is

 3   required. To the extent a response is required, SEIU 1948 denies the allegations of

 4   Paragraph 84.

 5         85.     Paragraph 85 states legal conclusions to which no response is

 6   required. To the extent a response is required, SEIU 1948 denies the allegations of

 7   Paragraph 85.

 8         86.     Paragraph 86 states legal conclusions to which no response is

 9   required. To the extent a response is required, SEIU 1948 denies the allegations of

10   Paragraph 86.

11                                           CLAIM 3
                          First Amendment, through 42. U.S.C. § 1983
12            RCW 41.56.110, Article 11 of the Walla Walla CBA, and Article 14 of the
              Evergreen and Kent CBAs violate Plaintiffs’ freedom of association
13
           87.     SEIU 1948 incorporates by reference its responses to all paragraphs
14
     above.
15
           88.     Paragraph 88 states legal conclusions to which no response is
16
     required. To the extent a response is required, SEIU 1948 denies the allegations of
17
     Paragraph 88.
18
           89.     Paragraph 89 states legal conclusions to which no response is
19
     required. To the extent a response is required, SEIU 1948 denies the allegations of
20

     SEIU 1948’s ANSWER TO COMPLAINT - 18
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19    filed 07/14/20   PageID.179 Page 21 of 27



 1   Paragraph 89.

 2         90.    Paragraph 90 states legal conclusions to which no response is

 3   required. To the extent a response is required, SEIU 1948 denies the allegations of

 4   Paragraph 90.

 5         91.    Paragraph 91 states legal conclusions to which no response is

 6   required. To the extent a response is required, SEIU 1948 denies the allegations of

 7   Paragraph 91.

 8         92.    Paragraph 92 states legal conclusions to which no response is

 9   required. To the extent a response is required, SEIU 1948 denies the allegations of

10   Paragraph 92.

11                                          CLAIM 4
                         First Amendment, through 42. U.S.C. § 1983
12            Defendants have illegally conspired to knowingly deprive Plaintiffs and
                       class members of their constitutional rights.
13
           93.    SEIU 1948 incorporates by reference its responses to all paragraphs
14
     above.
15
           94.    Paragraph 94 states legal conclusions to which no response is
16
     required. To the extent a response is required, SEIU 1948 denies the allegations of
17
     Paragraph 94.
18
           95.    Paragraph 95 states legal conclusions to which no response is
19
     required. To the extent a response is required, SEIU 1948 denies the allegations of
20

     SEIU 1948’s ANSWER TO COMPLAINT - 19
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP      ECF No. 19   filed 07/14/20   PageID.180 Page 22 of 27



 1   Paragraph 95.

 2                                          CLAIM 5
                                        Breach of Contract
 3               Defendants’ New Agreements are invalid and Defendants breached
                          the original union dues deduction agreements.
 4
           96.     SEIU 1948 incorporates by reference its responses to all paragraphs
 5
     above.
 6
           97.     Paragraph 97 states legal conclusions to which no response is
 7
     required. To the extent a response is required, SEIU 1948 denies the allegations of
 8
     Paragraph 97.
 9
           98.     Paragraph 98 states legal conclusions to which no response is
10
     required. To the extent a response is required, SEIU 1948 denies the allegations of
11
     Paragraph 98.
12
           99.     Paragraph 99 states legal conclusions to which no response is
13
     required. To the extent a response is required, SEIU 1948 denies the allegations of
14
     Paragraph 99.
15
           100. Paragraph 100 states legal conclusions to which no response is
16
     required. To the extent a response is required, SEIU 1948 denies the allegations of
17
     Paragraph 100.
18
           101. Paragraph 101 states legal conclusions to which no response is
19
     required. To the extent a response is required, SEIU 1948 denies the allegations of
20

     SEIU 1948’s ANSWER TO COMPLAINT - 20
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.181 Page 23 of 27



 1   Paragraph 101.

 2                                       CLAIM 6
                                     Unjust Enrichment
 3                Defendants’ scheme unjustly enriched Defendant SEIU 1948.

 4         102. SEIU 1948 incorporates by reference its responses to all paragraphs

 5   above.

 6         103. SEIU 1948 admits that it was aware that it received dues from

 7   Plaintiffs that Plaintiffs voluntarily agreed to pay through payroll deductions.

 8   Paragraph 103 otherwise states legal conclusions to which no response is required.

 9   To the extent a response is required, SEIU 1948 denies those other allegations of

10   Paragraph 103.

11         104. SEIU 1948 admits that it was aware that it received dues from

12   Plaintiffs that Plaintiffs voluntarily agreed to pay through payroll deductions.

13   Paragraph 104 otherwise states legal conclusions to which no response is required.

14   To the extent a response is required, SEIU 1948 denies those other allegations of

15   Paragraph 104.

16         105. Paragraph 105 states legal conclusions to which no response is

17   required. To the extent a response is required, SEIU 1948 denies the allegations of

18   Paragraph 105.

19                           VII.   PRAYER FOR RELIEF
           106. SEIU 1948 incorporates by reference its responses to all paragraphs
20

     SEIU 1948’s ANSWER TO COMPLAINT - 21
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP      ECF No. 19     filed 07/14/20   PageID.182 Page 24 of 27



 1   above.

 2         107. Paragraph 107 states legal conclusions to which no response is

 3   required. To the extent a response is required, SEIU 1948 denies the allegations of

 4   Paragraph 107.

 5         108 to 117. Plaintiffs’ Prayer for Relief does not require a response. To the

 6   extent the Prayer for Relief, including each and all of its paragraphs 108 to 117,

 7   states any allegations, SEIU 1948 denies those allegations. SEIU 1948 denies that

 8   Plaintiffs or any other individual they seek to represent are entitled to any relief in

 9   this case.

10         Except as expressly admitted above, all allegations in the Complaint are

11   denied.

12                    AFFIRMATIVE DEFENSES AND DEFENSES

13         1.     Plaintiffs fail to state a claim upon which relief can be granted.

14         2.     Plaintiffs have failed to exhaust administrative remedies.

15         3.     Plaintiffs’ claims fail because of the absence of state action.

16         4.     Plaintiffs’ claims are barred by the statute of limitations to the extent

17   they seek relief for actions outside the applicable limitations period.

18         5.     SEIU 1948 acted in good faith based on the law in effect at the time.

19         6.     SEIU 1948 is entitled to sovereign immunity and/or qualified

20   immunity.

     SEIU 1948’s ANSWER TO COMPLAINT - 22
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP       ECF No. 19     filed 07/14/20   PageID.183 Page 25 of 27



 1           7.    SEIU 1948 acted without malice.

 2           8.    Plaintiffs’ claims for monetary relief are barred because such relief

 3   would constitute unjust enrichment.

 4           9.    Plaintiffs are estopped from seeking retrospective relief because they

 5   received the benefits of membership in SEIU 1948.

 6           10.   Plaintiffs’ claims are barred because they consented to the actions that

 7   they challenge.

 8           11.   Any relief awarded to Plaintiffs must be offset by the benefits they

 9   received from representation by, and membership in, SEIU 1948.

10           12.   SEIU 1948 is justified in relying on Plaintiffs’ express contractual

11   agreements.

12           13.   Plaintiffs’ claims are barred because the Supreme Court’s decision in

13   Janus v. AFSCME, Council 31 does not apply retroactively.

14           14.   The funds Plaintiffs seek to recover are not in the possession of SEIU

15   1948.

16           15.   Plaintiffs’ claims for prospective relief do not present a justiciable

17   controversy because their dues deductions have ended.

18           16.   SEIU 1948 reserves the right to amend its Answer to assert additional

19   affirmative defenses based on further investigation and discovery.

20                  DEFENDANT SEIU 1948’s PRAYER FOR RELIEF

     SEIU 1948’s ANSWER TO COMPLAINT - 23
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP     ECF No. 19   filed 07/14/20   PageID.184 Page 26 of 27



 1         WHEREFORE, SEIU 1948 prays that the Court:

 2         1.    Deny Plaintiffs any relief and enter judgment in favor of SEIU 1948.

 3         2.    Award SEIU 1948 its costs and attorneys’ fees.

 4         3.    Award SEIU 1948 such other and further relief as is just and proper.

 5
     Dated: July 14, 2020                  Respectfully submitted,
 6
                       By:    /s/ Robert H. Lavitt
 7
                              Robert H. Lavitt, WSBA No. 27758
                              Barnard Iglitzin & Lavitt LLP
 8
                              18 West Mercer Street, Suite 400
                              Seattle, Washington 98119
 9
                              Phone: (206) 257-6004
                              Fax: (206) 257-6039
10
                              E-mail: lavitt@workerlaw.com
11
                              Scott Kronland, CA Bar No. 171693*
                              *pro hac vice application pending
12
                              Matthew J. Murray, CA Bar No. 271461*
                              *pro hac vice application pending
13
                              Hunter B. Thomson, CA Bar No. 330533*
                              *pro hac vice application pending
14
                              Altshuler Berzon LLP
                              177 Post Street, Suite 300
15
                              San Francisco, CA 94108
                              Phone: (415) 421-7151
16
                              E-mail: skronland@altber.com
                              E-mail: mmurray@altber.com
17
                              E-mail: hthomson@altber.com
18
                              Attorneys for Defendant Service Employees International
                              Union Local 1948
19

20

     SEIU 1948’s ANSWER TO COMPLAINT - 24
     Case No. 4:20-cv-05076-RMP
     Case 4:20-cv-05076-RMP    ECF No. 19    filed 07/14/20   PageID.185 Page 27 of 27



 1                          DECLARATION OF SERVICE

 2         I hereby certify that on the date noted below, I electronically filed the
     foregoing with the Clerk of the Court using the CM/ECF system, which will send
 3
     notification of such filing to those attorneys of record registered on the CM/ECF
 4   system.
                      PARTY/COUNSEL                              DELIVERY
 5
                                                              INSTRUCTIONS
 6        James G. Abernathy, WSBA No. 48801                    Hand Delivery
          Shella Sadovnik, WSBA No. 55939                       Certified Mail
 7        c/o Freedom Foundation                                Facsimile
          PO Box 552                                            E-mail
 8        Olympia, WA 98507                                     U.S. Mail
          Phone: 360-986-3482                                   E-Service
 9        Fax: 360-352-1874
          E-mail: JAbernathy@freedomfoundation.com
10        E-mail: SSadovnik@freedomfoundation.com

11
           DATED this 14th day of July, 2020 at Bonney Lake, Washington.
12

13
                                          By: /s/Genipher Owens
14                                            Genipher Owens, Senior Paralegal

15

16

17

18

19

20

     SEIU 1948’s ANSWER TO COMPLAINT - 25
     Case No. 4:20-cv-05076-RMP
